Order filed March 7, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-18-00214-CR
                                   ___________

                     JULIE LYNN LYMAN, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 19687B


                                    ORDER
      Appellant’s court-appointed attorney of record, Kenneth G. Leggett, has filed
in this court a motion to withdraw as counsel on appeal. See TEX. R. APP. P. 6.5.
Leggett states in his motion that he has been appointed to the judiciary to serve as
the judge of the Title IV-D Court for Taylor and surrounding counties and that, as
such, he is precluded from engaging in the private practice of law. The motion to
withdraw is granted, and the appeal is abated.
        The trial court is directed to appoint new counsel to represent Appellant on
appeal, and the trial court clerk is instructed to file in this court on or before
March 18, 2019, a supplemental clerk’s record evidencing such appointment. The
appeal will be reinstated when the supplemental clerk’s record is filed in this court.
We note that a brief has already been filed in this court on behalf of Appellant. New
counsel may either adopt that brief or file an amended brief on behalf of Appellant.
The amended brief will be due to be filed in this court thirty days after the date that
this appeal is reinstated.


                                                                   PER CURIAM


March 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2